                Case 7:20-mj-08306-UA Document 18 Filed 11/23/20 Page 1 of 1

                                        TANNER & ORTEGA, L.L.P.
                                               ATIORNEYS AT LAW
                                            WWWTANNERORTEGA.COM
                                              HOWARDE. TANNER*
                                               HUGO G. ORTEGA
                                            *MEMBEROFN.Y.,NJ.ANDD.C.BAR


NEW YORK CITY OFFICE                                                                         WHITE PLAINS OFFICE
299 BROADWAY                                                                                        175 MAIN STREET
SUITE 1700                                                                                                     SUITE800
NEW YORK, NY 10007                                                                           WHITE PLAINS, NY 10601
OFFICE: (212) %2-1333                                                                          OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                                 FAX: (914) 761-0995




                                                                                      November 23, 2020

  Honorable Paul E. Davison
  United States Magistrate Judge
  United States District Courthouse
  300 Quarropas Street
  White Plains, NY 10601

  BY ECF and EMAIL/PDF
                                      Re:     USA v. Shawn Johnson, 20 MAG 8306
                                             Motion to Vacate All Bond Conditions

    Dear Judge Davison:

             I was appointed by the Court to represent Mr. Johnsonin in the above matter
    pursuant to CJA. On August 11, 2020 the defendant appeared on video for presentment. A
    bond hearing was conducted immediately thereafter at which time the Court granted the
    defendant's release on conditions including a $100,000 bond secured by $5000 cash by five
    financially responsible persons, home incarceration enforced by electronic monitoring,
    restriction of travel and other conditions (ECF Doc No. 4) On November 13, 2020, on
    consent, the Honorable Robert E. Krause ordered that home incarceration, be replaced
    with a curfew and continued electronic monitoring (ECF Doc No. 15).

            I was informed today by the Government that they will not prosecute the defendant
    further in this case and that they will dismiss the Complaint (ECF Doc No. 2). I therefore
    write to the Court to request that all above conditions of the defendant's pretrial release be
    vacated immediately upon the Court's endorsement of this application; with exoneration of
    the cash bond to the sureties and removal of the electronic monitoring device as soon as
    possible.

           I have spoken with AUSA Derek Wikstrom who informs me that the Government
    consents to this application.
                                                          Very truly yours,
     Bail conditions vacated; bail to be exonerated.                      Tanner & Ortega, L.L.P.
     SO ORDERED 11/23/20                                                                                  I.


                                                                          Howard E. Tanner
    cc:       AUSA Derek Wikstrom (By email/PDF)
              PTSOAndrew Abbott (By Email/PDF)
